 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                                 Case No.: 2:19-cr-0009-APG-NJK

 4          Plaintiff                                       Order Accepting Report and
                                                       Recommendation and Granting Motion to
 5 v.                                                               Suppress

 6 RAYMOND LLOYD GROGINS,                                            [ECF Nos. 22, 46]

 7          Defendant

 8         Defendant Raymond Grogins filed a motion to suppress statements he made to law

 9 enforcement officers and a shotgun the officers seized when he made those statements. ECF No.

10 22.   After conducting an evidentiary hearing, Magistrate Judge Koppe filed her Report &

11 Recommendation recommending that the motion to suppress be granted. ECF No. 46. The

12 Government objected to the Report & Recommendation solely on the ground that “the statements

13 before discovery of the gun were proper under the public safety exception.” ECF No. 51 at 2. I

14 therefore conducted a de novo review of the motion to suppress and related papers as required by

15 Local Rule IB 3-2(b), but limited to the issue of the public safety exception. Thomas v. Arn, 474

16 U.S. 140, 149 (1985) (district judge not required to conduct “any review at all . . of any issue that

17 is not the subject of an objection”); see also Schmidt v. Johnstone, 263 F.Supp.2d 1219, 1226

18 (D.Ariz. 2003) (same).

19         Judge Koppe’s Report & Recommendation sets forth the proper legal analysis and the

20 factual basis for the decision, and I accept and adopt it as my own. See ECF No. 46 at 13 n. 3. The

21 body camera video of the incident confirms that the officers’ questioning of Grogins was not

22 tailored to personal or public safety. The officer asked Grogins if he was a convicted felon,

23 whether he was registered as a felon in Nevada, whether he was allowed to possess a weapon, and
 1 who owned the gun. See ECF No. 25. Because these were investigatory questions, the public

 2 safety exception does not apply. United States v Brady, 819 F.2d 884, 887 (9th Cir. 1987); United

 3 States v Carrillo, 16 F.3d 1046, 1049-50 (9th Cir. 1994). The Government’s objection fails.

 4        I HEREBY ORDER that Magistrate Judge Koppe’s Report & Recommendation (ECF No.

 5 46) is accepted. Mr. Grogins’s motion to suppress (ECF No. 22) is granted.

 6        DATED this 27th day of December, 2019.

 7

 8
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
